                   Case 1:16-cv-09517-LAK-KHP Document 160 Filed 11/26/18 Page 1 of 1




                                                       underberg & kessler rlp

                                                                                                PAUL F. KENEALLY, PARTNER
                                                                                                (s8s) 2s8-2882
                                                                                                pkeneally@underbergkesslcr.com


                                                            November 26,2018

            VIA ECF

            Hon. Katharine H. Parker
            United States Magistrate Judge
            Southern District of New York
            500 Pearl Street
            New York, New York i0007

                       Re        Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, et al.
                                 Civ. Action No. : I6-cv-095 17-LAK-KHP

            Dear Magistrate Parker:

                     As you know, this Firm represents the Eber Defendants in the above-referenced matter.
             Please be advised that we stand by the redactions referenced   in Docket No. 159 as appropriate
             given the relation to and/or reference(s) to a privileged communication. Thank you.




                                                            Paul F. Keneally

             PFK/ddd

             cc        Colin D. Ramsey, Esq. (via ECF)
                       John Herbert, Esq. (via e-mail)
                       Brian Brook, Esq. (via ECF)
                       Daryoush Behbood, Esq. (via ECF)
                       Robert Calihan, Esq. (via ECF)
                       Michael J. Adams, Esq. (via ECF)




                                         ,]4604
300 Bausch & Lomb Place, Rochester, NY               www.   und   erberg kessler. co m   Additional Offices
         585-258-2800 puorue 585-258 -2821 r dx                                          Buffalo, Canandaigua and Geneseo, NY
